Mr. Justice Glenn delivered the opinion oe the Court. This suit was brought by appellant to enforce a mechanic’s lien. From the record in this ease it appears that on the twentieth day of July, 1895, Frances A. G-ould, rector, purchased of Miss Clara Ross the south half of the west half of lot number 114, Swana addition to "Canton, Illinois, for the sum of $650. It was provided in the written contract between the parties that the premises were bought and to be used for the erection of a church building to be known as St. John’s Episcopal Church. The title to the property to be vested in the P. E. Bishop of the diocese of Quincy, and his successors in office. Miss Clara Boss owned and resided on the north half of the west half of lot number 114 at the time this contract was made. The church committee, on the twenty-ninth of July, 1895, entered into a written contract with appellants to erect a church building on the premises purchased by the rector. Appellants immediately commenced the erection of the building and completed it on the twenty-fourth day of October, 1895. The appellants filed their petition to establish their mechanic’s lien on these premises on- the nineteenth day of December, 1895. Answers were filed and replications thereto. A hearing was had and the court found that there was due the appellee, Miss Clara Boss, the sum of $370 with five per cent interest from October 20, 1895, and decreed the same to be a lien on the premises. The court also found there was due appellants the sum of $2,330.15 with interest thereon from the date of the decree, and declared the same to be a lien. The premises were ordered to be sold by the master if default should be" made in payment of the sums of money found due, after giving notice as required by law, and that the master bring into court the money derived from such sale at the next term thereof. The master at the next term of court made his report of sale, by which it appeared that he derived from the sale of the premises under the decree of sale heretofore entered the sum of $1,550: Whereupon the court entered a decree ordering the master to first pay appellants their costs. Second, that he pay Miss Clara Boss the amount so found due her, and that he pay the balance of such proceeds to appellants. From this decree they bring this case by appeal to this court. It will be observed by this decree that Miss Clara Boss is given a prior lien on the proceeds of sale to that of appellants. This they claim was error. It appears from the written contract entered into between the parties that one of the terms imposed upon the purchaser was that this lot was bought for and was to be used for a church building to be known as St. John’s Episcopal Church, and the title was to vest in the bishop of the diocese of Quincy. The legal title to this property, it is true, was in the vendor, and the equitable rested in the purchaser. It is a fair and reasonable construction to be placed on this clause of the contract that the vendor thereby authorized the purchaser to enter into contracts with builders to furnish material and erect a church building on this lot. Furthermore, Miss Clara Boss stood by and observed from day to day every step that was taken by appellants, in furnishing material and erecting this building, from the time it was commenced until it was nearly completed, without giving any notice that she had not received all her purchase money and that she held the legal title. The principles of equity ought to estop her from setting up her legal title against the lien. Donaldson et al. v. Holmes et al., 23 Ill. 85; Henderson et al. v. Connelly, 123 Ill. 98. We hold that after the payment of the costs in the Circuit Court the balance of the proceeds of the sale should be paid to appellants; Decree of the Circuit Court will be reversed with direction to enter a decree in conformity with this opinion. Beversed and remanded with directions.